Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 2010/0095241 A1) in view of Lee (US 2017/0332116 A1).
Regarding claim 1, Nagano teaches:
A method for operating an electronic apparatus, (FIG. 1) the method comprising: 
displaying, by a display apparatus, a first image based on first image data transmitted from a first terminal apparatus to the electronic apparatus in a first area of a display surface; (Abstract: “A technique for presenting display screens of a plurality terminals connected to a network on a multi-window screen of a display screen of a display device.” FIG. 8 and 
changing, by the first terminal apparatus, an amount of the first image data transmitted … to the electronic apparatus in accordance with a change instruction to change a size of the first area.([0051], “In a preferred embodiment of the present invention, the network interactive display device may include a display size determining unit that divides the display screen of the display into windows of the number equal to the number of terminals to be displayed, and determines a display size of the window to which the terminal to be displayed is assigned, and a controller that sends the display size determined by the display size determining unit to the corresponding terminal through the communication unit, wherein the controller receives, through the communication unit, the captured image data, having the converted size equal to the display size of the window assigned to the terminal, from the terminal to which the display size is sent, and controls the display control unit to synthesize the received captured image data into single screen multi-window format data to be displayed on the display screen of the display.” [0157] teaches the terminal device detecting the size changes of the display area, and then recaptures the image data and sent to the display.” The control program stored in the storage 15 is used to perform a terminal control function to perform a multi-window screen presentation function on the network interactive display device 2, a screen capture function to capture a whole or a part of the screen of the display 11, an image conversion function to convert captured image data acquired using the screen capture function into data in a format of a display 21 of the network interactive display device 2, and a function to detect a change on the screen of the display 11. The application software programs and the 
However, Nagano does not explicitly, but Lee teaches:
changing, by the first terminal apparatus, an amount of the first image data transmitted by the first terminal apparatus per unit time period to the electronic apparatus in accordance with a change instruction to change a size of the first area ([0327], “For example, if the size of the screen on which the video data is displayed is increased, the controller 1430 may control the reception unit 1410 to request the server of the stream segment of the second bitrate on the basis of the increased size of the screen. If the size of the screen on which the video data is displayed is increased, since a content of higher picture quality should be provided to a user, the controller 1430 may control the reception unit 1410 to request the server of the stream segment of the second bitrate greater than the first bitrate in consideration of the remaining resource” [0328] As another example, if the size of the screen on which the video data is displayed is decreased, the controller 1430 may control the reception unit 1410 to request the server of the stream segment of the second bitrate on the basis of the decreased size of the screen.)
Nagano teaches a shared remote displaying method. In this method, the information relating to the image data sent to the remote display is changed based on the size changes of the remote display area. Lee teaches one specific image data information changes method: the image data transmission rate changes according to the size changes of a display area.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Nagano with the 

Regarding claim 2, Nagano in view of Lee teaches:
The operation method according to claim 1, wherein when the change instruction is a reduction instruction to reduce the first area, the first terminal apparatus decreases the amount of the first image data. (Lee, [0328] ” As another example, if the size of the screen on which the video data is displayed is decreased, the controller 1430 may control the reception unit 1410 to request the server of the stream segment of the second bitrate on the basis of the decreased size of the screen. If the size of the screen on which the video data is displayed is decreased, since there is little difference in resolution sensed by the naked eye of a user even though a content of lower picture quality is provided to the user, the controller 1430 may control the reception unit 1410 to request the server of the stream segment of the second bitrate lower than the first bitrate to efficiently use a resource.” The combination rationale of claim 1 is incorporated here.)

Regarding claim 3, Nagano in view of Lee teaches:
The operation method according to claim 1, wherein when the change instruction is an enlargement instruction to enlarge the first area, the first terminal apparatus increases the amount of the first image data. (Lee, [0327] “For example, if the size of the screen on which 

Regarding claim 5, Nagano in view of Lee teaches:
The operation method according to claim 1, wherein the changing includes changing the amount of the first image data by changing resolution of the first image data in accordance with the change instruction. (Lee teaches changing the transmission rate in accordance the changes of display area size. Lee further teaches: [0308], “Each bitrate may correspond to resolution of the content. That is, the stream segments encoded at a high bitrate may mean that resolution of video data within the stream segments is high.” It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Nagano with the specific teachings of Lee to change the transmission rate (accordingly changes the resolution of the image data ) based on the size changes of a display area.  The benefit would be provide a solution for efficiently processing a plurality of media services when a user desires to simultaneously use the media services by using restrictive resources.)

Regarding claim 8, Nagano in view of Lee teaches:
The operation method according to claim 1, wherein the changing includes changing the amount of the first image by changing the number of colors representing the first image data in accordance with the change instruction.( Nagano [0017]-[0018], “In the display system 

Regarding claim 10, Nagano in view of Lee teaches:
The operation method according to claim 1, wherein in a situation in which the display apparatus displays the first image in the first area and the display apparatus displays a second image based on second image data transmitted from a second terminal apparatus to the electronic apparatus in a second area of the display surface that is different from the first area, operation of selecting the first image is determined as the change instruction. (Nagano, FIG. 8 shows images from different terminal device 1a-1d are displayed in different areas of the remote display 50. [0034] teaches user can selecting an image from a terminal. “In accordance with the preferred embodiment, the network interactive display device allows the user to select at will a terminal, which is to provide the captured image data to be displayed on the display screen of the display, from among the plurality of terminals connected to the network interactive display device.”) 

Regarding claim 11, Nagano in view of Lee teaches:
An electronic apparatus comprising: one or more processors (Nagano, the processors in the device shown in FIG. 1.)
The rest of claim 11 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano in view of Lee and further in view of Kim et al. (US 2016/0077659 A1).
Regarding claim 4, Nagano in view of Lee teaches:
The operation method according to claim 1, 
However, Nagano in view of Lee does not explicitly, but Kim teaches:
wherein the changing includes changing the amount of the first image data by changing a data format of the first image data in accordance with the change instruction.  ([0060], “. As described above, based on the number of bits of the data format, the size of the display data that configures a screen may change, and the size of a storage memory (for example, the frame buffer 313) of the display data may also change.”)
Nagano in view of Lee teaches changing transmission information about image data in accordance with the change instruction of size of display area. Kim further teaches changing data format can help achieve the changing of the size of a display area.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Nagano in view of Lee with the specific teachings of Kim to effectively adjusting the amount of image data transmitted based on the changes of the size of a display area.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano in view of Lee and further in view of Lilienthal (US 9756096 B1).
Regarding claim 6, Nagano in view of Lee teaches:
The operation method according to claim 1, using compression method (Nagano, [0254] teaches reduce the amount of data transmitted by compressing the image: “The image data may be exchanged in a compression standard format (such as JPEG) between the terminal 1 and the display device 2 to reduce the workload on the network 3.”)
However, Nagano in view of Lee does not explicitly, but Lilienthal teaches:
wherein the changing includes changing the amount of the first image data by changing a compression method for compressing the first image data in accordance with the change instruction. (Col. 7, bottom: “When a client (remote viewer) connects to the server to view a presentation, the servers dynamically set an optimal resolution and compression rate based on the screen size of the remote device and its observed rate of acknowledging the transmission of data, indicating actual available throughput. This enables optimizing bandwidth while providing a high fidelity viewing experience”)
Nagano in view of Lee teaches changing transmission information about image data in accordance with the change instruction of size of display area. Lilienthal further teaches specifically changing the compression method for compression the image data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Nagano in view of Lee 

Regarding claim 7, Nagano in view of Lee teaches:
The operation method according to claim 1, using compression method (Nagano, [0254] teaches reduce the amount of data transmitted by compressing the image: “The image data may be exchanged in a compression standard format (such as JPEG) between the terminal 1 and the display device 2 to reduce the workload on the network 3.”)
However, Nagano in view of Lee does not explicitly, but Lilienthal teaches:
wherein the changing includes changing the amount of the first image data by changing a compression ratio at which the first image data is compressed in accordance with the change instruction. (Col. 7, bottom: “When a client (remote viewer) connects to the server to view a presentation, the servers dynamically set an optimal resolution and compression rate based on the screen size of the remote device and its observed rate of acknowledging the transmission of data, indicating actual available throughput. This enables optimizing bandwidth while providing a high fidelity viewing experience”)
Nagano in view of Lee teaches changing transmission information about image data in accordance with the change instruction of size of display area. Lilienthal further teaches specifically changing the compression ratio for compression the image data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Nagano in view of Lee . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano in view of Lee and further in view of Kompanets et al. (US 2015/0109537 A1).
Regarding claim 9, Nagano in view of Lee teaches:
The operation method according to claim 1, 
However, Nagano in view of Lee does not explicitly teach, but Kompanets teaches:
wherein the changing includes changing the amount of the first image data by changing a frame rate at which the first image data is transmitted in accordance with the change instruction. ([0051], “Further increasing the size of a screen can be reached increasing additionally the frame rate of micro display imaging, and it can be so high as a few kHz.”)
Nagano in view of Lee teaches changing the amount of image data transmitted in accordance the size changes (increase or decrease) of display area. Kompanets further teaches  changing the amount of image data transmitted can be acquired by changing the frame rate of the image transmitted.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Nagano in view of Lee with the specific teachings of Kompanets to effectively adjusting the amount of image data transmitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611